Case 1:21-cv-22472-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                         CASE NO.: 1:21-cv-22472-JEM (Martinez/Becerra)

   LARKIN EMERGENCY PHYSICIANS, LLC, a
   Florida Corporation (o/b/o Member #
   W236761281),

                  Plaintiff,

   v.

   AETNA LIFE INSURANCE COMPANY, a
   Foreign Corporation,

                  Defendant.
                                                     /

        DEFENDANT AETNA LIFE INSURANCE COMPANY’S MOTION AND
                INCORPORATED MEMORANDUM OF LAW TO
    CONSOLIDATE FOUR MATTERS PENDING IN THE SOUTHERN DISTRICT OF
     FLORIDA THAT INVOLVE COMMON QUESTIONS OF LAW AND FACT AND
             UNOPPOSED MOTION FOR ENLARGEMENT OF TIME
                 TO RESPOND TO PLAINTIFF’S COMPLAINT

         Defendant, Aetna Life Insurance Company (“ALIC”), seeks entry of an order consolidating

  the four substantially similar actions that Plaintiff brought against ALIC into a single action. 1

  Plaintiff filed four complaints that each allege the same counts, which assert the same legal

  theories of recovery against the same party (ALIC) based on substantially similar facts and

  circumstances. Simply put, all four matters share common issues of law and fact. As discussed in




          1.      The matters to be consolidated involve the same parties and the same counsel. Each
  of their case numbers are listed here in the order in which they were filed: (i) 1:21-cv-22472-JEM;
  (ii) 1:21-cv-22473-KMW (iii) 1:21-cv-22474-DPG; (iv) 1:21-cv-22475-RNS. The complaint in
  each matter is an exhibit to the notice of removal [D.E. 1]. The instant action has the oldest
  Southern District of Florida case number.
Case 1:21-cv-22472-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 2 of 10




  more detail below, these four matters should be consolidated to avoid unnecessary cost and delay,

  as well as the risk of inconsistent outcomes.

                  BRIEF INTRODUCTION AND RELEVANT FACTUAL BACKGROUND

         1.      Plaintiff filed multiple nearly identical actions against ALIC in the Eleventh

  Judicial Circuit in and for Miami-Dade County, Florida in May of this year. On July 9, 2021, ALIC

  removed four of those actions because all are completely preempted by ERISA. See ALIC’s notice

  of removal [D.E. 1]; see also Civil Cover Sheet [D.E. 1-1] indicating that all four Preempted

  Claims are “related.” The four matters that ALIC seeks to consolidate are referred to in this motion

  as the “Preempted Claims.”

         2.      Though they were filed as four separate matters, each of the Preempted Claims

  allege the same counts asserting the same legal theories of recovery; they are each between the

  same parties — Plaintiff and ALIC — who are represented by the same counsel in each matter;

  and they each arise from substantially similar facts and circumstances.

         3.      More specifically, Plaintiff claims — in each and every one of the Preempted

  Claims — that ALIC denied coverage or under-reimbursed it for purported emergency services

  that it asserts it provided to members of health plans (i.e., patients) associated with ALIC.

         4.      Plaintiff purports to assert the same three counts in all four matters: (1) a comingled

  claim for breach of contract and breach of certain Florida Statutes that govern reimbursement to a

  healthcare provider under specific circumstances; (2) an independent claim for breach of

  inapplicable Florida Statute § 641.513 (which plaintiff also improperly attempts to comingle with

  the plan); and (3) a claim for unjust enrichment.

         5.      Each of the Preempted Claims involve substantially similar facts, which will

  require the same type of party and nonparty discovery that will be applied to the same legal


                                             Fox Rothschild LLP
                            Attorneys for Defendant Aetna Life Insurance Company
                                                      2
Case 1:21-cv-22472-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 3 of 10




  questions. This includes, among other overlapping issues, an investigation into whether the

  services meet the statutory definition of emergency services and care, as well as an inquiry into

  how Plaintiff could be entitled to additional reimbursement beyond what ALIC and its member

  (i.e., the patient) already paid based on the identified statutory duties.

          6.      Further, each of the four matters ALIC seeks to consolidate are preempted by

  ERISA as alleged because they involve disputes over whether the plan fiduciary properly exercised

  its discretion in administering plan benefits. This common question of law will be addressed in all

  four Preempted Claims once the issue of consolidation is addressed. 2

          7.      Further emphasizing the similarity between the Preempted Claims, Plaintiff filed

  form complaints for all four matters, which were only adjusted to account for unique and, in the

  context of discovery, minor differences — like the patient’s member number.

          8.      Based on the above, and as explained below, all four of these cases should be

  consolidated in the interests of judicial efficiency and economy — and to avoid the likelihood of

  inconsistent rulings and outcomes.

          9.      Litigating these four cases in a piecemeal fashion will not only strain judicial

  resources but also those of both parties. It would also likely lead to potentially costly and

  inconsistent rulings on similar issues of fact and law.

                  I.      Consolidation Will Promote Efficiency And Prevent
                          Inconsistent Outcomes

          10.     The Federal Rules provide that, when “actions before the court involve a common

  question of law or fact, the court may…consolidate the actions.” Fed. R. Civ. P. 42(a). The rule’s




          2.     See, infra, § II, showing good cause in support of an enlargement of time to respond
  to the complaint until after consolidation is decided.
                                              Fox Rothschild LLP
                             Attorneys for Defendant Aetna Life Insurance Company
                                                      3
Case 1:21-cv-22472-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 4 of 10




  application is within the discretion of the district court. Hendrix v. Raybestos-Manhattan, Inc., 776

  F. 2d 1492, 1495 (11th Cir. 1985).

         11.     In exercising their discretion, the Eleventh Circuit requires District Courts to

  consider:

         [W]hether the specific risks of prejudice and possible confusion [are] overborne by
         the risk of inconsistent adjudications of common factual and legal issues, the burden
         on the parties, witnesses and available judicial resources posed by multiple
         lawsuits, the length of time required to conclude multiple suits as against a single
         one, and the relative expense to all concerned of the single-trial, multiple-trial
         alternatives.

  Id.

         12.     In Hendrix, the Eleventh Circuit reviewed a district court’s order consolidating 44

  personal injury claims brought by different individuals, all of which allegedly arose from exposure

  to asbestos by men who worked in similar trades during the same rough time period. Id. The

  matters shared common issues of law and substantially similar – yet slightly different – issues of

  fact. Id. The district court properly considered but rejected plaintiff’s argument that the minor

  differences between the specific plaintiffs would “make it difficult for the jury to consider each

  claim on its own merit.” Id. In affirming the district court’s analysis, the Eleventh Circuit also

  noted that these concerns could be addressed “by utilizing cautionary instruction to the jury during

  the trial and controlling the manner in which the plaintiffs’ claims (including the defenses thereto)

  are submitted to the jury for deliberation.” Id. at 1495.

         13.     When faced with these issues, this Court has applied the Hendrix analysis to

  consolidate two substantially similar matters because “[t]here are issues of law and fact that are

  common to both actions. Gainor v. Bryan Holdings, LLC, 06-21748-CIV, 2009 WL 10668297, at

  *1 (S.D. Fla. Sept. 2, 2009) (J. Martinez). In weighing the Hendrix concerns against the benefits

  of consolidation, this Court reasoned that “[c]onsolidation would not significantly prejudice either

                                              Fox Rothschild LLP
                             Attorneys for Defendant Aetna Life Insurance Company
                                                      4
Case 1:21-cv-22472-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 5 of 10




  party. . . . [because] by consolidating the actions, the Plaintiffs and Defendants . . . will now only

  have to appear once rather than twice. Furthermore, consolidating the two cases promotes judicial

  efficiency because the same witnesses would likely be used in both trials and the Court would not

  be faced with redundant proceedings.” Id. *1–*2. Other courts within Florida’s Southern District

  have found consolidation to be appropriate under similar circumstances. See, e.g., Family Dining,

  Inc. v. Burger King Corp., 2010 WL 11506103, *2 (S.D. Fla. July 16, 2010) (consolidating actions

  because the primary legal and factual issues overlapped and rejecting argument that relatively

  minor issues, like different alleged damages, were insufficient to outweigh the benefits of

  consolidation.).

         14.     And as recently as last December, a district court for the Southern District of Florida

  ordered consolidation of three separate matters involving the same legal claims and substantially

  similar facts to those Plaintiff raises here. See, e.g., Vanguard Aesthetic Plastic Surgery, PLLC v.

  Aetna Life Insurance Co., S.D. Fla. Case No.: 20-61666-civ-ALTMAN/Hunt (S.D. Fla. December

  14, 2020) (order consolidating three matters brought by provider seeking additional reimbursement

  for purportedly “Emergency Services and Care” rendered to a member of Aetna’s health plan

  because they involved “a common question or law or fact”). The Vanguard Court was faced with

  three separate suits brought by an emergency medicine provider seeking additional reimbursement

  pursuant to Fla. Stat. §§ 627.64194 and 641.513 – the very same claims brought by Plaintiff here.

  In weighing the Hendrix factors, the Southern District determined in Vanguard that the benefits of

  consolidation substantially outweighed any potential of unfair prejudice to either party given

  identity of legal issues and substantial similarity of facts in controversy.

         15.     Here, each of the Hendrix factors weigh in favor of consolidation. Just like in

  Vanguard, there are undisputedly overlapping issues of fact and law – even more so in this case


                                              Fox Rothschild LLP
                             Attorneys for Defendant Aetna Life Insurance Company
                                                      5
Case 1:21-cv-22472-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 6 of 10




  because, unlike the Vanguard claimant, Plaintiff here uses the same form complaint in all four

  Preempted Claims. The parties have already discussed and agree that there will be overlapping

  witnesses. And written discovery served on the parties and nonparties will be overlapping or

  substantially similar such that it would create an undue burden on judicial resources – and pose a

  significant risk of inconsistent discovery-related, dispositive and other rulings – if the matters were

  litigated separately.

          16.     The trial and pretrial process will be accelerated due to consolidation because, just

  like in Gainor, Family Dining, and Vanguard, all pre-trial efforts, most notably discovery, can be

  handled more efficiently and consistently in a single matter than across four different actions. This

  will avoid inconsistent rulings and findings of all kinds, including discovery-related rulings,

  dispositive motions, motions in limine, and verdicts and final judgments. Consolidation will

  promote these benefits throughout discovery, dispositive motion practice, trial and other phases of

  litigating and trying this dispute.

          17.     Consolidating these four matters into a single one would also eliminate the need for

  duplicative trials involving the same legal theories, the same parties and substantially similar facts

  and circumstances.

          18.     On the other hand, just like in Gainor, no unfair prejudice would befall either party

  if the matter were to be consolidated. To the contrary, consolidation would allow for more

  efficiencies throughout the pretrial process, including consolidated pleadings and related motions,

  as well as consolidated written discovery, discovery motion practice, if necessary, and depositions.

  And to the extent the discovery process reveals any potential for confusing the finder of fact, these

  concerns may be addressed “by utilizing cautionary instruction to the jury during the trial and




                                              Fox Rothschild LLP
                             Attorneys for Defendant Aetna Life Insurance Company
                                                      6
Case 1:21-cv-22472-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 7 of 10




  controlling the manner in which the plaintiffs’ claims (including the defenses thereto) are

  submitted to the jury for deliberation,” as noted by the Eleventh Circuit in Hendrix.

         19.     Accordingly, because consolidation would allow the parties to more efficiently

  resolve this matter, neither party would be deprived of a substantive right as a result of

  consolidation. To the contrary, allowing the parties to more quickly resolve all four matters in a

  consistent and more cost-effective manner would benefit both parties.

         20.     Based on the above, all four Preempted Claims should be consolidated into this

  matter and Plaintiff should be required to file a consolidated complaint before this Court. 3

                 II.     ALIC Requires An Enlargement Of Time Respond To Plaintiff’s
                         Initial Pleadings Until Consolidation Has Been Addressed

         21.     The Chief Financial Officer forwarded service of process in this matter to ALIC on

  July 2, 2021. Accordingly, ALIC’s response to Plaintiff’s complaint is presently due by July 23.

  2021. Fed.R.Civ.P. 12(a)(1)(A)(i).

         22.     ALIC’s pending motion to consolidate may impact the initial pleadings such that

  responding at this time would constitute a judicial waste. Specifically, ALIC requests that the four

  Preempted Claims be consolidated and that Plaintiff be required to file a consolidated complaint.

  In addition, consolidating the matters will have an impact on how motions directed at initial

  pleadings will be handled, how the parties will conduct discovery, and other significant procedural

  and substantive aspects of the Preempted Claims.

         23.     Accordingly, good cause supports entry of an Order enlarging the time within

  which ALIC must respond to the complaint in this matter until a reasonable time after the




         3.      Immediately after filing this motion to consolidate and for enlargement of time,
  ALIC filed motions to transfer in each of the other three matters with older Southern District of
  Florida case numbers.
                                             Fox Rothschild LLP
                            Attorneys for Defendant Aetna Life Insurance Company
                                                     7
Case 1:21-cv-22472-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 8 of 10




  consolidation issues are addressed. ALIC therefore respectfully requests entry of an Order granting

  it an enlargement of time to respond until the later of 20 days after Plaintiff is required to file a

  consolidated complaint or 20 days after ALIC’s motion to consolidate is otherwise addressed.

         24.     Alternatively, ALIC requests a 20 day extension of time to respond to Plaintiff’s

  complaint in this matter.

         25.     Certificate of Good Faith Conference Pursuant to Local Rule 7.1(a)(3). Prior

  to filing this motion to consolidate and for enlargement of time, counsel for ALIC conferred with

  counsel for Plaintiff who advised that Plaintiff opposes consolidation but does not oppose the

  requested enlargement of time.

         WHEREFORE Defendant, Aetna Life Insurance Company, respectfully request entry of an

  Order consolidating the four Preempted Claims involving the same or affiliated parties, same

  counsel, same legal theories and substantially similar circumstances into a single matter before

  this Court, granting ALIC an enlargement of time to respond to Plaintiff’s complaint until at least

  20 days after the Court addressing consolidation, and awarding ALIC any other relief deemed

  appropriate.




                                               Fox Rothschild LLP
                              Attorneys for Defendant Aetna Life Insurance Company
                                                       8
Case 1:21-cv-22472-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 9 of 10




  Dated: July 23, 2021                          Respectfully submitted,
         West Palm Beach, FL
                                                s/ David J. DePiano
                                                DAVID J. DePIANO, ESQ.
                                                Florida Bar No. 55699
                                                E-Mail: ddepiano@foxrothschild.com
                                                CAMERON A. BAKER, ESQ.
                                                Florida Bar No. 125825
                                                E-Mail: cbaker@foxrothschild.com
                                                Fox Rothschild LLP
                                                777 S. Flagler Dr., Suite 1700
                                                West Palm Beach, Florida 33401
                                                Telephone:     (561) 835-9600
                                                Facsimile:     (561) 835-9602

                                                Attorneys for Defendant Aetna Life Insurance
                                                Company




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 23, 2021, the foregoing document is being electronically

  filed with the Clerk of Court using CM/ECF and is being served on all counsel of record identified

  in the Service List below via transmission of Notices of Electronic Filing generated by CM/ECF.



                                                         s/ David J. DePiano
                                                         DAVID J. DePIANO, ESQ.




                                            Fox Rothschild LLP
                           Attorneys for Defendant Aetna Life Insurance Company
                                                    9
Case 1:21-cv-22472-JEM Document 6 Entered on FLSD Docket 07/23/2021 Page 10 of 10




                                         SERVICE LIST

               Larkin Emergency Physicians, LLC (o/b/o Member W#236761281)
                               v. Aetna Life Insurance Company
                       Case No.: 1:21-cv-22472-JEM (Martinez/Becerra)
                    United States District Court, Southern District of Florida

   Patrick R. Sullivan, Esq.                          David J. DePiano, Esq.
   E-Mail: prs@lubellrosen.com                        E-Mail: ddepiano@foxrothschild.com
   Mark L. Rosen, Esq.                                Cameron A. Baker, Esq.
   E-Mail: mlr@lubellrosen.com                        E-Mail: cbaker@foxrothschild.com
   Sean B. Linder, Esq.                               Fox Rothschild LLP
   E-Mail: sbl@lubellrosen.com                        777 S. Flagler Dr., Suite 1700
   Lubell ǀ Rosen                                     West Palm Beach, FL 33401
   Museum Plaza, Suite 900                            Tel: (561) 835-9600
   200 S. Andrews Ave.                                Fax: (561) 835-9602
   Ft. Lauderdale, FL 33301                           Attorneys for Defendant
   Tel: (954) 880-9500                                Via CM-ECF
   Fax: (954) 755-2993
   Attorneys for Plaintiff
   Via CM-ECF




                                          Fox Rothschild LLP
                         Attorneys for Defendant Aetna Life Insurance Company
                                                 10
